DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on November 9, 2021.  As directed by the amendment: claim 1 has been amended, claims 2, 3, 6, and 7 have been cancelled, and claims 62-65 have been added.  Thus, claims 1, 4-5, 8, 18, 23-26, 29-35, and 62-65 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed August 17, 2021.
	Response to Arguments
Applicant’s arguments, see pg. 15, filed November 9, 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103(a) have been fully considered and are persuasive, specifically in regards to Applicant’s arguments that Bierman does not teach or disclose a first and second rib each having a plurality of through holes.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 64, and 65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krolikowski (US 4642101).
Regarding claim 1, Krolikowski discloses a device (fig. 1) comprising: 
a tube (needle 16 in fig. 1) having a first end (end with sharp point 12 in fig. 1) and a second end (end with enlarged handle portion 28 in fig. 1); 
a stopper coupled to a surface of the tube adjacent to the second end of the tube (bulbous tip 14 in fig. 1), wherein the stopper extends radially from the surface of the tube (fig. 1); 
a first rib coupled to the surface of the tube (fig. 1 shows first rib below operationally coupled to the needle 16), wherein the first rib includes a first plurality of through-holes (22 in fig. 1; see below); and 
a second rib coupled to the surface of the tube (fig. 1 shows second rib below operationally coupled to the needle surface), wherein the second rib includes a second plurality of through-holes (22 in fig. 1; see below), wherein the first rib and the second rib are positioned opposite one another on the surface of the tube between the first end of the tube and the stopper (fig. 1), wherein the first rib and the second rib are 

    PNG
    media_image1.png
    350
    233
    media_image1.png
    Greyscale

Regarding claim 64, Krolikowski discloses the first rib and the second rib each comprise a flexible material (3:16-19 discloses the ribs being made from plastic which is capable of flexing).
Regarding claim 65, Krolikowski discloses the first rib and the second rib each comprise a material that is more flexible than a material of the tube (3:16-19 discloses the tube being made from steel and the ribs being made from plastic).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 8, 24, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frassica (US 9220395) in view of Doubler (US 3176690).
Regarding claim 1, Frassica discloses a device (Foley-type catheter 141 in fig. 10) comprising: 


    PNG
    media_image2.png
    246
    501
    media_image2.png
    Greyscale

a stopper coupled to a surface of the tube adjacent to the second end of the tube (balloon 150 in fig. 10), wherein the stopper extends radially from the surface of the tube (fig. 10). 
However, Frassica does not teach or disclose a first rib coupled to the surface of the tube, wherein the first rib includes a first plurality of through-holes; and a second rib coupled to the surface of the tube, wherein the second rib includes a second plurality of through-holes, wherein the first rib and the second rib are positioned opposite one another on the surface of the tube between the first end of the tube and the stopper, wherein the first rib and the second rib are configured to be positioned perpendicular to a skin of a patient, and wherein the first plurality of through-holes and the second plurality of through-holes correspond to a plurality of depths of the tube through the skin of the patient.
Doubler teaches a tube (4 in fig. 4) having a first rib coupled to the surface of the tube (flange 30 in fig. 4; see below), wherein the first rib includes a first plurality of 

    PNG
    media_image3.png
    328
    404
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the tube of Frassica to include a first rib coupled to the surface of the tube, wherein the first rib includes a first plurality of through-holes; and a second rib coupled to the surface of the tube, wherein the second rib includes a second plurality of through-holes, wherein the first rib and the second rib are positioned opposite one another on the surface of the tube between the first end of the tube and the stopper, as taught by Doubler, since Doubler teaches that these features provide a safe and secure way of anchoring the tube to the patient without causing structural damage to the tube (1:15-17 and 34-38) and Frassica teaches that securement means which prevent rotation of the tube are beneficial (22:12-17).
Regarding claim 4, in an additional/alternative interpretation, Frassica discloses  a device (211 in fig. 14) comprising: a shaft having a first end and a second end (shaft 202 in fig. 14); a stopper coupled to a surface of the tube adjacent to the second end of 
However, Frassica does not teach or disclose the shaft being a tube; a first rib coupled to the surface of the tube, wherein the first rib includes a first plurality of through-holes; and a second rib coupled to the surface of the tube, wherein the second rib includes a second plurality of through-holes, wherein the first rib and the second rib are positioned opposite one another on the surface of the tube between the first end of the tube and the stopper, wherein the first rib and the second rib are configured to be positioned perpendicular to a skin of a patient, and wherein the first plurality of through-holes and the second plurality of through-holes correspond to a plurality of depths of the tube through the skin of the patient.
However, Frassica teaches a different embodiment (fig. 10) comprising an inflatable balloon (150 in fig. 1) and teaches that the threads can made to be inflated to reach their full thread form and be deflated to allow for non-rotational removal (12:1-5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shaft of the embodiment of fig. 14 to be a tube and to have modified the bulbous part (204 in fig. 14) to be an inflatable balloon, as taught in the embodiment of fig. 10, for the purpose of enabling an easier removal of the device from the body.
Doubler teaches a tube (4 in fig. 4) having a first rib coupled to the surface of the tube (flange 30 in fig. 4; see below), wherein the first rib includes a first plurality of through-holes (see below; 2:64-66 discloses that the flange can have a plurality of apertures 42); and a second rib coupled to the surface of the tube (flange 30 in fig. 4; 

    PNG
    media_image3.png
    328
    404
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the tube of Frassica to include a first rib coupled to the surface of the tube, wherein the first rib includes a first plurality of through-holes; and a second rib coupled to the surface of the tube, wherein the second rib includes a second plurality of through-holes, wherein the first rib and the second rib are positioned opposite one another on the surface of the tube between the first end of the tube and the stopper, as taught by Doubler, since Doubler teaches that these features provide a safe and secure way of anchoring the tube to the patient without causing structural damage to the tube (1:15-17 and 34-38) and Frassica teaches that securement means which prevent rotation of the tube are beneficial (22:12-17).
Further regarding claim 4, using the additional and/or alternative interpretation above, Frassica discloses the stopper comprises two helical blades (fig. 14).
Regarding claim 5, using the additional and/or alternative interpretation above, Frassica discloses the two helical blades are flexible (15:59-67 discloses the thread is made from polyurethane, indicating that the blades would be flexible).
Regarding claim 8, in the modified device of Frassica, Doubler discloses the first rib and the second rib are each tapered at one end arranged nearest the first end of the tube (see below; both ends of the flange comprise a small taper).

    PNG
    media_image4.png
    224
    585
    media_image4.png
    Greyscale

Regarding claim 24, in the device of modified Frassica, Frassica discloses the tube has a first lumen (axial drainage lumen 148 in fig. 12) and a second lumen (inflation lumen 151 in fig. 12).
Regarding claim 64, in the device of modified Frassica, Doubler discloses the first rib and the second rib each comprise a flexible material (2:54-57 discloses the flanges made from polyurethane/sponge foam so that they would be flexible).
Claims 1, 8, 18, 23, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 8308713) in view of Doubler.
Regarding claim 1, Li discloses a device (71 in fig. 3) comprising: a tube having a first end and a second end (73 in fig. 3); a stopper coupled to a surface of the tube 
However, Li does not teach or disclose a first rib coupled to the surface of the tube, wherein the first rib includes a first plurality of through-holes; and a second rib coupled to the surface of the tube, wherein the second rib includes a second plurality of through-holes, wherein the first rib and the second rib are positioned opposite one another on the surface of the tube between the first end of the tube and the stopper, wherein the first rib and the second rib are configured to be positioned perpendicular to a skin of a patient, and wherein the first plurality of through-holes and the second plurality of through-holes correspond to a plurality of depths of the tube through the skin of the patient.
Doubler teaches a tube (4 in fig. 4) having a first rib coupled to the surface of the tube (flange 30 in fig. 4; see below), wherein the first rib includes a first plurality of through-holes (see below; 2:64-66 discloses that the flange can have a plurality of apertures 42); and a second rib coupled to the surface of the tube (flange 30 in fig. 4; see below), wherein the second rib includes a second plurality of through-holes (see below; 2:64-66 discloses that the flange can have a plurality of apertures 42), wherein the first rib and the second rib are positioned opposite one another on the surface of the tube between the first end of the tube and a second end of the tube (fig. 4), wherein the first rib and the second rib are configured to be positioned perpendicular to a skin of a patient (the examiner notes that while the first and second ribs are shown to be parallel to the surface of the skin, the tube of Doubler is functionally capable of being in a position perpendicular to the skin, such as prior to insertion into the body, so that the 

    PNG
    media_image3.png
    328
    404
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the tube of Li to include a first rib coupled to the surface of the tube, wherein the first rib includes a first plurality of through-holes; and a second rib coupled to the surface of the tube, wherein the second rib includes a second plurality of through-holes, wherein the first rib and the second rib are positioned opposite one another on the surface of the tube between the first end of the tube and the stopper, as taught by Doubler, since Doubler teaches that these 
Regarding claim 8, in the modified device of Li, Doubler discloses the first rib and the second rib are each tapered at one end arranged nearest the first end of the tube (see below; both ends of the flange comprise a small taper).

    PNG
    media_image4.png
    224
    585
    media_image4.png
    Greyscale


Regarding claim 18, in the modified device of Li, Li discloses a conical tip coupled to the first end of the tube (89 in fig. 3); and a loop coupled to a tapered end of the conical tip (93 in fig. 3).
Regarding claim 23, in the modified device of Li, Li discloses at least a portion of the tube has an adjustable length (4:5-9 discloses the catheter being made from an elastic material, indicating that it is capable of stretching and adjusting its length).
Regarding claim 64, in the device of modified Li, Doubler discloses the first rib and the second rib each comprise a flexible material (2:54-57 discloses the flanges made from polyurethane/sponge foam so that they would be flexible).

Allowable Subject Matter
Claims 25-35, 62, and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest piece of prior art is Doubler.  However, Doubler fails to teach or disclose the features of dependent claim 25.  Specifically, Doubler discloses a first and second rib (fig. 4) which is configured for suturing the tube to the patient skin or tissue to anchor the tube in place.  As such, PHOSITA would have no motivation to modify Doubler with the first and second component which are figured to pinch the first and second rib.
Examiner Note
The examiner notes that Doubler is also capable of being used in a 102(a)(1) rejection for the independent claims and several dependent claims as Doubler discloses a tube (2/4/6/8 in figs. 1-5), a stopper (phantom balloon in fig. 5 positioned in the body), and a first and second rib with a plurality of holes (fig. 4, see discussion above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783